Citation Nr: 1604951	
Decision Date: 02/09/16    Archive Date: 02/18/16

DOCKET NO.  09-17 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. L. Marcum, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to March 1973.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Board remanded this claim in October 2011 and October 2014 for additional development of the record.  The current record before the Board consists of electronic records stored in the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDING OF FACT

The Veteran's low back disorder is not shown to have been present during his military service, or for many years thereafter, nor is it shown to be related to the Veteran's military service.


CONCLUSION OF LAW

The criteria for service connection for a low back disorder have not been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015). 

The RO's October 2007 letter advised the Veteran of the elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  It also provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Accordingly, the RO satisfied the notice requirements with respect to the issue on appeal. 

The duty to assist the Veteran has been satisfied in this case.  The RO has obtained the Veteran's available service treatment records and all identified post-service treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

In January 2009, the Veteran was afforded a VA spine examination to determine the nature and etiology of his claimed low back disorder.  The examination report reflects that the VA examiner interviewed and examined the Veteran, reviewed his claims file and past medical history, documented his current medical condition, and rendered an appropriate diagnosis consistent with the remainder of the evidence of record.  The VA examiner also offered a medical opinion regarding the etiology of the Veteran's low back disorder and provided supporting rationale for all conclusions reached.

The Board remanded this matter in October 2011 after finding that the January 2009 VA medical opinion was inadequate for adjudication purposes.  Specifically, the Board instructed the RO to obtain an adequate medical opinion regarding the etiology of the Veteran's low back disorder found on examination.  The Board noted that it was unclear whether the examiner who conducted a January 2009 VA examination realized that a back injury sustained by the Veteran in October 1972 occurred after his separation examination, which was conducted in August 1972.  The Board also noted that the VA examiner did not appear to have considered the Veteran's report of continuing back problems ever since his separation from service.  

The Veteran underwent another VA spine examination in November 2011.  The examination report reflects that the VA examiner interviewed and examined the Veteran, reviewed his claims file and past medical history, documented his current medical condition, and rendered an appropriate diagnosis consistent with the remainder of the evidence of record.  The VA examiner also offered a medical opinion regarding the etiology of the Veteran's low back disorder and provided supporting rationale for all conclusions reached.

In October 2014, the Board again remanded this matter after concluding that the November 2011 VA medical opinion was inadequate.  Once again, the Board instructed the RO to obtain an adequate medical opinion regarding the etiology of the Veteran's low back disorder.  The Board found that the November 2011 VA medical examiner failed to consider the Veteran's October 1972 back injury, which was sustained after his August 1972 separation examination.  The Board also found that the November 2011 VA examiner had discounted the Veteran's report of continuing back problems ever since his separation from service and that this directly contradicted the Board's remand instructions.  

In February 2015, the Veteran was provided a third VA spine examination.  The VA examiner reviewed the relevant medical evidence, reported all pertinent diagnostic findings, and provided a well-supported medical opinion regarding the nature and etiology of the Veteran's low back disorder.  The Board finds that this examination is adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Moreover, the Veteran has neither advanced an argument that the March 2015 VA examination was deficient in any respect, nor that he was prejudiced thereby.  Id.  

Under these circumstances, the Board finds that the RO has substantially complied with its October 2011 and October 2014 remand directives as they pertain to the issue of entitlement to service connection for a low back disorder.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (finding that exact compliance with the directives of a Board remand are not necessarily required if the purpose of the remand has been met, such that the RO's post-remand development is in substantial compliance with the Board's remand instructions).

The Veteran also presented testimony at a personal hearing before the undersigned in April 2011.  A transcript is of record.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing must fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the hearing, the Veteran was assisted by an accredited representative from The American Legion.  The undersigned explained the issue on appeal and sought testimony from the Veteran regarding the manifestations of his claimed low back disorder.  The undersigned also solicited information on the availability of any additional relevant evidence for development.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Finally, there is no indication in the record that additional evidence relevant to the issues being addressed is available and not already part of the record.  See Pelegrini v. Principi, 18 Vet. App. at 120.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, and the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.

II.  General Legal Criteria

Service connection may be established for a disability resulting from an injury incurred or disease contracted in the line of duty, or for aggravation of a preexisting injury incurred or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Moreover, in the case of arthritis, service connection is granted if arthritis is manifested in service, or manifested to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

Generally, service connection will be granted when there is competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between the in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

III.  Factual Background and Analysis

The Veteran is seeking entitlement to service connection for a low back disorder. Specifically, he claims to have injured his back when he slipped and fell on ice while carrying inventory boxes into the commissary located on his military base.  He contends that his back pain has bothered him ever since that time.  He also claims that he took medication to ease his back pain for many years after he separated from military service and that the pain progressively worsened to the point where he sought medical care for his symptoms in 2008.

The Veteran's service treatment records show that he was evaluated following two incidents in which he slipped and fell on ice, in March 1972 and in October 1972.  Each time, low back strain was diagnosed.  The records show that approximately 10 days after the October 1972 incident, a service examiner noted that the Veteran felt improved and indicated that he wished to return to active duty; however, the service examiner noted that straight leg raise testing was still mildly positive on the left, and deep tendon reflexes were still not "elicitable."  The report of the Veteran's August 1972 separation examination indicates that evaluation of the back was normal.  In the corresponding report of medical history, the Veteran indicated that he had a history of recurrent back pain.  
Post-service medical records reflect that the Veteran initially received treatment for complaints of back pain in April 2008.  Moreover, x-rays of the Veteran's spine were taken in July 2008.  These x-rays showed degenerative spondylosis with facet degeneration, mild to moderate at L3-L4.

In January 2009, the Veteran underwent a VA thoracolumbar spine examination.  The Veteran reported that his low back pain first manifested in 1972 and that it had progressively worsened since he was discharged from military service.  The VA examiner found that range of motion included flexion limited to 70 degrees, extension limited to 25 degrees, right lateral flexion limited to 20 degrees, left lateral flexion limited to 20 degrees, right lateral rotation limited to 30 degrees, and left lateral rotation limited to 30 degrees.  The examiner found no objective evidence of pain following repetitive motion and no additional limitations after repetitive use testing.  The examiner provided a diagnosis of lumbar strain and opined that it was "less likely as not" that the Veteran's low back disorder was caused by or a result of his military service.  In support of this opinion, the examiner noted the Veteran's October 1972 in-service low back injury but found it significant that the documented post-service medical evidence did not show an on-going back condition until nearly 36 years after the Veteran separated from military service. 

In January 2011, the Veteran submitted a medical report and opinion from his private physician, D. A., M.D.  Dr. A. indicated that he was familiar with the Veteran's medical history but he did not check the line indicating that he had reviewed the Veteran's service treatment records or his post-service VA treatment records.  Dr. A. stated that he first treated the Veteran for complaints of back pain in April 2008.  Dr. A. reported that x-rays taken at that time showed mild to moderate degenerative spondylosis and facet degeneration at L3-4.  Dr. A. commented that the Veteran's history of back pains preceded his first visit to the physician and that, with overuse, the Veteran's back pain is aggravated and he treats it with medication.  Dr. A. then checked the line indicating that the Veteran's current low back disorder was "[m]ost likely caused by or a result of (50% probability) the veterans military service."  However, no supporting rationale for this opinion was provided.

The Veteran was afforded another VA thoracolumbar spine examination in November 2011.  During the examination, the Veteran reported constant increasing back pain.  The VA examiner found that range of motion included flexion limited to 70 degrees, extension limited to 20 degrees, right lateral flexion limited to 20 degrees, left lateral flexion limited to 20 degrees, right lateral rotation limited to 20 degrees, and left lateral rotation limited to 20 degrees.  The Veteran's combined range of motion was 170 degrees.  The examiner found no evidence of painful motion, fatigue, weakness, incoordination, or lack of endurance.  X-ray findings showed arthritis. The examiner provided a diagnosis of lumbar spondylosis and opined that it was "less likely as not" that the Veteran's thoracolumbar spine condition was related to his military service or the in-service treatment for a back sprain.  The examiner reasoned that there was no evidence to prove the existence or chronicity of the Veteran's back problems for over 30 years after discharge from service.  The examiner noted the Veteran's report that he treated himself with pain medication for many years without seeking any medical attention.  Nevertheless, the examiner found this to be insufficient evidence that the Veteran had a low back disorder which had continued since service.  The examiner also commented that the report of radiographic evidence of lumbar pathology from the Veteran's private physician in 2008 did not support a relationship between the Veteran's current low back disorder and his military service.

In February 2015, the Veteran presented for a third VA thoracolumbar spine examination.  On examination, the Veteran reported that he fell on ice during service resulting in a diagnosis of back strain.  He indicated that he continues to experience back pain and that the pain has worsened over the years.  Examination showed range of motion to include flexion limited to 60 degrees; extension limited to 25 degrees; right lateral flexion limited to 25 degrees; left lateral flexion limited to 20 degrees; right lateral rotation limited to 20 degrees; and left lateral rotation limited to 20 degrees.  The examiner reported evidence of pain throughout the range of motion but no additional functional limitation following repetition of the range of motion.  The examiner also reported evidence of muscle spasms not resulting in abnormal gait or abnormal spinal contour.  The examiner indicated that there was no objective evidence of radiculopathy to the lower extremities.  The examiner noted that x-rays continued to show mild degenerative changes of the lumbar spine.  After reviewing the Veteran's medical records, including his lay statements, and performing a thorough clinical evaluation of the Veteran, the examiner opined that it was "less likely than not" that the Veteran's low back disorder was related to his military service, including the two in-service back injuries when the Veteran slipped on ice in March 1972 and again in October 1972.  The examiner noted that the Veteran was diagnosed as having a back strain or sprain following these incidents.  However, the examiner also observed that the records showed that the Veteran had reported feeling better and that he wanted to return to full duty by October 16, 1972.  The examiner also indicated that these records did not show any further complaints of back strain during service.  Finally, the examiner observed that no treatment or diagnosis of a back disability was shown in the medical evidence of record until 35 years after the Veteran's release from active duty service.  The examiner stated that degenerative joint disease (osteoarthritis) is a disease of aging and of wear and tear over time and that aging causes degenerative changes in the spine.  The examiner indicated that "[t]hese changes can start in our 30s - or even younger - and can make us prone to back pain, especially if we overdo our activities."  The examiner remarked that the Veteran had been actively employed by the United States Postal Service for well over 30 years after service where he has worked in maintenance as a mail processing mechanic.  

Based upon a longitudinal review of the record, the Board finds that service connection is not warranted for the Veteran's current low back disorder.  In particular, the Board finds no competent and probative evidence linking the Veteran's current low back disorder to his military service.  Although the Veteran has claimed that he has experienced ongoing back pain since service, he also indicated that he treated himself with medications to alleviate the pain.  While the Veteran is competent to describe the back pain has experienced since service, the objective medical evidence of record does not document any low back disorders until the Veteran received private medical treatment for back pain in April 2008, over 35 years after the Veteran's discharge from the service.  This period without any complaints or treatment is evidence that there has not been a continuity of symptomatology, and it weighs heavily against the claim herein.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the Veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition).  Finally, after thoroughly reviewing the evidence of record, to include the Veteran's reported history, and evaluating the Veteran, the February 2015 VA examiner opined that it was "less likely than not" that the Veteran's low back disorder was related to his military service, including the two in-service back injuries when the Veteran slipped on ice in March 1972 and again in October 1972.  The examiner reasoned that degenerative joint disease (osteoarthritis) is a disease of aging and of wear and tear over time and that aging causes degenerative changes in the spine.  The examiner indicated that "[t]hese changes can start in our 30s - or even younger - and can make us prone to back pain, especially if we overdo our activities.  The examiner noted that the Veteran had been actively employed by the United States Postal Service for well over 30 years after service where he has worked in maintenance as a mail processing mechanic.  The Board places high probative value on this medical opinion evidence because the February 2015 VA examiner reviewed the evidence of record, conducted an in-person evaluation of the Veteran, and provided a medical opinion along with rationale in support of that opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that "[A]medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

The Board acknowledges the January 2011 medical opinion provided by the Veteran's private physician.  As previously discussed, Dr. A.'s medical report indicated that the Veteran's history of back pains preceded his first visit to the physician for complaints of back pain in April 2008.  Dr. A. also opined that the Veteran's current low back disorder was "[m]ost likely caused by or a result of (50% probability) the veterans military service."  However, Dr. A. did not offer any rationale for this opinion nor did he provide any discussion of the Veteran's in-service injuries or his post-service self-medication which could possibly demonstrate a continuity of his low back disorder symptomatology.  Moreover, although Dr. A. indicated that his medical opinion was based on his familiarity with the Veteran's medical history, he did not check the line indicating that he had reviewed the Veteran's service treatment record or other medical records.  It appears that Dr. A. provided his medical opinion without consideration of the Veteran's service records or post-service medical records.  Therefore, the Board finds that this opinion is of little, if any, probative value regarding the relationship between the Veteran's current low back disorder and his military service.  As is true with any piece of evidence, the credibility and weight to be attached to this opinion is within the province of the Board as adjudicator. Guerrieri v. Brown, 4 Vet. App. 467 (1993). 

To the extent that the Veteran asserts that his current low back disorder is related to his active duty service, the Board finds that this determination is more suited to the realm of medical expertise, rather than lay statements.  The precise determination of one etiology when there are several potential origins is too complex for a layperson to proffer a competent opinion.  The evidence of record does not demonstrate that the Veteran possesses the ability, knowledge, or experience to provide competent etiological opinions.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). Consequently, the Board finds that the Veteran's statements as to the cause of his current low back disorder cannot be considered competent evidence sufficient to establish service connection. 

As there is no probative medical evidence linking the Veteran's current low back disorder to his military service, service connection cannot be established.  Hogan v. Peake, 544 F.3d 1295, 1297 (Fed. Cir. 2008).  In reaching this decision, the Board has considered the doctrine of reasonable doubt, but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).









	(CONTINUED ON NEXT PAGE)
ORDER

Service connection for a low back disorder is denied.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


